Citation Nr: 1712578	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected status-post left shoulder subluxation.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a July 2016 Board decision, the claim was remanded for readjudication.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

As noted in the July 2016 Board decision, during the pendency of the appeal, the RO granted service connection for impairment of the left humerus in a December 2014 rating decision; a separate 20 percent rating was assigned.  The decision also continued the appealed 20 percent rating for service-connected status-post left shoulder subluxation.  The Veteran did not appeal the grant of the separate 20 percent rating for impairment of the humerus; therefore, the separate rating is not part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her pending claim.
Since the Veteran's status-post left shoulder subluxation claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examinations in December 2014 and May 2013; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA examination of the left shoulder by an appropriate medical professional.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since July 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The Veteran should be afforded a VA examination in order to determine the extent of her service-connected status-post left shoulder subluxation.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the left shoulder disability upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Thereafter, the AOJ should readjudicate the claim, considering all the evidence of record and specifically documenting consideration of whether the criteria for a rating in excess of 20 percent under Diagnostic Codes 5200 and 5201 have been met.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished an SSOC and given the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

